Citation Nr: 1622272	
Decision Date: 06/03/16    Archive Date: 06/13/16

DOCKET NO.  12-07 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for lumbar spine degenerative spondylosis.

2.  Entitlement to an initial evaluation in excess of 10 percent for cervical pain with spasms.

3.  Entitlement to an initial evaluation in excess of 10 percent for Morton's neuroma of the left foot, and to an initial evaluation in excess of 10 percent for Morton's neuroma of the right foot.

4.  Entitlement to an increased (compensable) initial evaluation for status post pilonidal cystectomy.

5.  Entitlement to an increased (compensable) initial evaluation for idiopathic popliteal/knee pain, right knee, and for idiopathic popliteal/knee pain, left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The Veteran apparently had active service from October 1979 to January 2006.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Cleveland, Ohio, Regional Office (RO) of the Department of Veterans Affairs (VA).  The Board notes that jurisdiction has since been transferred to the Foreign Cases Division at the Pittsburgh, Pennsylvania, RO.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The initial claim underlying this appeal was submitted in 2006.  Review of the record reveals that additional development is required prior to further appellate review.  

The Veteran was initially afforded an examination for purposes of this claim in February 2007.  The report of that examination does not reflect range of motion evaluation of the Veteran's spine or knees.  Rather, the examination report notes that physical therapy consult for range of motion evaluation was to be conducted.  The Board is unable to locate medical evidence of additional evaluation of range of motion contemporaneous to that examination.  It appears that the report of the February 2007 VA examination is incomplete.  An attempt to locate those records should be conducted.

In March 2009, the Veteran was afforded a second VA examination.  However, the examination report does not reflect evaluation of the feet or of a scar.  The Veteran has not been afforded VA examination since 2009.  

The Board notes that the embassy in the country in which the Veteran resides was asked to assist in scheduling examination for the Veteran in 2011, and the Veteran was apparently notified in April 2011 that she should contact the American Consulate or Embassy to obtain the necessary examination.  She was specifically advised not to wait for contact, but to initiate contact with the Embassy.  

The record provides a September 2011 Deferred Rating Decision which indicates that there was no record of a follow-up letter to the Veteran after the April 2011 notice to her that she should contact the Embassy.  VA determined that further examination was not required.  February 2012 statement of the case (SOC) indicates only that "VA examination to determine your current level of disability . . . was requested in April and September 2011, however to date, an examination report has not been received."  It does not appear to the Board that VA has clearly advised the Veteran that she could take any further action if she was unable to obtain the examination through the Embassy.  In particular, the Board notes that, after the issuance of the 2012 SOC, there was a further request that the Veteran be afforded VA examination.  The status of the June 2012 Deferred Rating is not clear.  

The country in which the Veteran resided at the time of the last direct contact with her (Turkey) borders a war zone and has been affected by refugees from that war zone.  It is the Board's opinion that the Veteran should be afforded an additional opportunity to obtain a contemporaneous examination, if she confirms that she wishes to pursue the appeal.  Given the fact that the Veteran is in receipt of Military Retired Pay, according to a March 2012 letter to her, she may no longer desire to appeal.  If so, she should so notify the AOJ in writing.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should ask the Veteran to confirm that she is willing to assist in the effort to schedule VA examination through coordination with the U.S. Embassy in Turkey, or to indicate which embassy VA should contact instead.  If she wishes to withdraw her appeal, she should do so in writing to the AOJ.

2.  If the Veteran wishes to pursue her appeal, and is willing to appear for examination, or to notify VA if she is not afforded such examination, then the AOJ should contact the appropriate Embassy.  The AOJ should request each examination necessary to further develop this appeal.  The AOJ must notify the Veteran that the request has been made, must notify the Veteran as to her responsibilities, and notify her that it is her responsibility to contact VA if the examinations directed in this Remand are not obtained.  The Veteran is hereby notified that it is her responsibility to contact VA, either directly or through her representative, if the actions necessary to her appeal do not occur within a reasonable time period.    

3.  The Veteran should be afforded an opportunity to identify or submit additional medical evidence since December 2010, or any non-clinical evidence relevant.  In particular, the Veteran should be asked to identify any location from which additional records pertaining to the February 2007 VA examination might be located, and to authorize release of or submit those records.  The Veteran should be encouraged to obtain records, especially records of her ongoing health care since 2010 and her most current records and to submit the medical records directly to VA in order to avoid further delay of the claims.  

4.  The Veteran should be afforded VA examination as necessary to provide a basis for rating each claim on appeal, including examination of a scar residual to pilonidal cystectomy, examination of the spine (cervical and thoracolumbar), of each foot, and of each knee.

5.  If any benefit sought on appeal is not granted in full, the Veteran should be provided a SSOC that includes notice of all relevant the laws and regulations, including those governing rating neurological disabilities as well as evaluation of back disability based on limitation of motion.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




